 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlbert Einstein Medical Center and PennsylvaniaNurses Association. Case 4 CA 9620September 21, 1979DECISION AND ORDERBY MEMBERS PENEI.LO, MURPHY, ANI) TRUEISI)AI.EOn June 18, 1979, Administrative Law Judge Rob-ert A. Giannasi issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions,a supporting brief, and a motion for consolidationand the General Counsel filed a brief in answer toRespondent's exceptions and motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Albert Einstein MedicalI Respondent's only exception is to the Administrative Law Judge's find-ing that the Charging Party., Pennsylvania Nurses Association (PNA). is alabor organization within the meaning of Sec. 2(5) of the Act. Respondentasserts that PNA's labor organization status is not relevant to this case andstates that it has excepted to the Administrative Law Judge's finding in thisregard solely to preserve its position in C'ase 4 CA 7024, which is currentlypending before the Board, and which. according to Respondent, involves theissue of PNA's labor organization status. Respondent urges that this findingbe "deleted" from the Decision or, in the alternative. that this proceeding beremanded for a hearing on issues of conflict of interest under Sierra VistaHospital. Inc.. 241 NLRB 631 (1979). In addition, Respondent filed a motionfor consolidation of this proceeding with Case 4 CA 7024.Case 4-CA 7024. however, involves the question of PNA's qualification toserve as representative of certain of Respondent's employees, rather than theissue of PNA's labor organization status. As the Board held in Sierra Vista."The question of statutory labor organization status is ... distinct from thequestion of a statutory labor organization's qualification to act as a bargain-ing representative in all instances and without regard to the circumstancesunder which bargaining takes place or will take place." It is clear that PNA'squalification to serve as representative of Respondent's employees is not inissue in the instant case, and the Administrative Law Judge specifically madeno findings with respect to that issue. Accordingly, we hereby deny Respon-dent's request that the instant proceeding be remanded for further hearingand its motion for consolidation.Finally, inasmuch as the stipulated evidence herein establishes that PNAis an association in which employees participate and which exists, at least inpart, for the purpose of collective bargaining, we find no merit in Respon-dent's exception and adopt the Administrative Law Judge's finding.2 The notice recommended by the Administrative Law Judge has beenmodified to conform with all the provisions of his recommended Order.Center, Philadelphia, (Pennsylvania, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of the Ad-ministrative Law Judge.APPENDIXNo-TICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe II.I. NOFr promulgate or maintain anyrule or regulation which prohibits employees forsoliciting on behalf of any labor organization onour premises other than in immediate patientcare areas, or which prohibits the distribution ofunion literature, which is protected under theNational Labor Relations Act, as amended, innonworking and nonpatient care areas duringemployees' nonworking time.WE WIL.L rescind our rule restricting the areasin which employees may solicit on behalf of alabor organization during their nonworking timeinsofar as its applies to other than immediate pa-tient care areas, and prohibiting distribution ofunion literature, protected by the Act, in non-working and nonpatient care areas of our opera-tion during employees' nonworking time.WE WILL. not interfere with or prohibit the dis-tribution of union literature, protected under theAct, by employees in the vestibule area of thecafeteria during nonworking hours.WE WILl. NOI in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.ALBERT EINSIEIN MEDIC(AI. CENTERDE( ISIONSIAIIMINT 1OF IHe CASEROBERi A. GIANNASI, Administrative Law Judge: Thiscase was heard before me on March 28, 1979, in Philadel-phia, Pennsylvania. The complaint alleges that Respondentmaintained an unlawful rule prohibiting the distribution ofliterature in nonpatient care areas of' its hospital duringnonworking hours and unlawfully prevented employeesfrom distributing literature in violation of Section 8(a)( I) ofthe Act. Respondent denies the essential allegations of thecomplaint.Based on the entire record herein, the briefs of the par-ties, and the testimony of the witnesses and their demeanor,I make the following:245 NLRB No. 26140 ALBERT EINSTEIN MEDICAL CENTERFINDINGS OF FA(CTI. TE BUSINESS OF RESPONDENTIt is admitted that Respondent, a nonprofit corporation,organized under the laws of Pennsylvania, which providesfull medical and hospital care to patients at its NorthernDivision, York and Tabor Roads, in Philadelphia, whichhad gross revenues during 1978 valued in excess of$500,000 and which purchased goods valued in excess of$50,000 directly from outside the State of Pennsylvania, isan employer engaged in commerce within the meaning ofSection 2(2), (6). and (7) of the Act.11. THE LABOR ORGANIZATIONRespondent denies the allegation that the Charging Party(hereinafter PNA) is a labor organization. The partiesstipulated to certain facts in the instant case which establishthat PNA was certified by the Pennsylvania State LaborBoard as bargaining representative of a unit of nurses andthat PNA has sought unsuccessfully to bargain with Re-spondent since about April 1974. Respondent's refusal tobargain with PNA is the subject matter of another unfairlabor practice case now pending before the Board (Case 4-CA-7024).Although I do not make any findings concerning whetherPNA may act as the bargaining representative of the nursesin view of the fact that it admits supervisors to membership,the stipulated facts clearly establish that PNA is a labororganization within the meaning of Section 2(5) of the Act."[Tjhe willingness ... to represent the employees in issue iscontrolling under the Act, not the eligibility of employees tomembership nor the exact extent of the Union's] constitu-tional jurisdiction." Fox Deluxe Foods, Inc., 96 NLRB 1132(1951) fn. 1. See, also, N.L.R.B. v. N.L.R.B. v. Cabot Car-bon Company and Cabot Shops, Inc., 360 U.S. 203 (1959).III. THE UNFAIR LABOR PRACTICESA. The FactsOn August 23, 1978, employees Mary Dignetti, Judy Sur-vetnick, and Diane Hollingshead began distributing PNAliterature in the vestibule at the entrance to Respondent'scafeteria. They were accompanied by PNA official StevenZuback. Surventick and Hollingshead were both on theirday off and were wearing street clothes. Dignetti was work-ing her regular shift and was on her lunch hour. She waswearing a white lab coat over a green hospital scrub dress.She also wore her orange employee identification badge.The vestibule is 13 by 6 feet, has vending machines onthree walls, and contains four tables with chairs. Althoughthe cafeteria is restricted to employees, the vending ma-chines area is open to anyone. It is used by nonemployees.including ambulatory patients with permission to leavetheir rooms, about 20 to 25 percent of the time. No patientcare areas are located near the cafeteria.At about 11:30 a.m., Zuback and the three employeesbegan distributing literature to employees as they enteredthe vestibule on their way into the carfeteria. The literatureconsisted of PNA buttons and brochures as well as a news-letter, Pulse, which was written and prepared by employeesof Respondent who support PNA.After about 15 to 20 minutes, Melvin (Goldberg and AlexSikora. Respondent's director and assistant director of secu-rity, respectively, approached the employees and Zuback.They introduced themselves to Zuback and inquired aboutthe distribution. Zuback. Goldberg. and Sikora left the ves-tibule and went out to the corridor. Goldberg stated that hehad been directed to instruct Zuback to stop the distribu-tion of the literature. Zuback stated that it was within hislegal rights to conduct such a distribution and he refused tostop. Goldberg then requested that Zuback accompany himto the personel office to discuss the situation. Zubackagreed. Zuback briefly reentered the vestibule to inform thethree employees where he was going. and then, he. Gold-berg. and Sirkora left for the personnel office. On the way,Sikora asked Zuback to save them all a lot of trouble andvoluntarily cease the distribution. Zuback refused. Hol-lingshead, Survetnick, and Dignetti remained behind andcontinued to hand out their literature.William Schwabe, Respondent's director of personnel,met Zuback and the security men at his office. Schwabestated that hospital policy prohibited the distribution of lit-erature on the premises without specific authorization. Zu-back protested, stating that he had the legal right to passout his literature and he suggested that Schwabe contact hisattorney. Schwabe stated that he had already done so andhad been advised that the distribution should not be per-mitted. Zuback then asked if he could telephone his attor-ney in Harrisburg. Schwabe agreed and left the office.At this point. Goldberg and Sikora returned to the vesti-bule area. They approached the three employees and intro-duced themselves. Sikora introduced Goldberg to Survet-nick, indicating that he had had previous contact with her.Hollingshead and Dignetti also introduced themselves asemployees. Goldberg explained to the employees that theywould have to stop their distribution because it was in vio-lation of hospital policy. When the employees protested byarguing that they had the right to hand out their pamphlets,Goldberg stated that they did not have that right and that ifthey did not stop, he would confiscate their materials. Theemployees said that they would not stop until they sawZuback and Goldberg agreed to take them to the personneloffice, Dignetti stated that she had to leave in order to re-turn to her work station. She left at approximately 12:10p.m., so that she could be back at work prior to the expira-tion of her lunch period at 12:14 p.m. While the employeeswaited, Goldberg conducted a search of Respondent's rec-ords and confirmed that all three were in fact current em-ployees. He informed Schwabe of this.Meanwhile, after Zuback completed his phone call, heresumed his conversation with Schwabe. Zuback was givena copy of the pertinent provisions of Respondent's policybook and told that the distribution was prohibited underRespondent's policy. Zuback then pointed out that permis-sion can be granted for solicitation or distribution withinthe hospital, and he inquired as to whom such a requestshould be directed. Schwabe replied that he had the author-ity to grant such permission. Zuback asked for permissionto resume his distribution, but Schwabe denied the request.141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen Zuback pointed out that book and drug salesmenwere routinely granted such permission, Schwabe statedthat the present situation was different. The conversationended at this point, and Zuback, Hollingshead, and Survet-nick all left the personnel office.The cafeteria is in Respondent's Hackenburg buildingand is located just off a long corridor running between theLifter and Levy buildings. There are two bulletin boardslocated in this corridor near the cafeteria. One is by thenursing office and contains available nursing positions andother information for nurses. The other board is locatednear the entrance to the vestibule and lists job descriptionsfor open positions throughout the hospital. The vestibuleitself is used four times per year for solicitations for Re-spondent's blood donation drive. It is also used by hospitalvolunteers taking surveys concerning cafeteria use. Respon-dent also sponsors a benefits week program each year. Dur-ing this period, a booth is set up in the corridor next to theentrance to the vestibule. At this time, officials of Respon-dent inform employees of various employee benefit plans.The booth is also set up whenever any changes in existingbenefits are implemented. Further down the same corridor,towards the Hackenburg building, tables are set up forsalesmen from medical, book, and drug companies to dis-play their wares and solicit employees. These salesmen areroutinely granted permission to set up these displays. Thecafeteria itself is open from 11 a.m. to 2 p.m. daily. Theheaviest traffic occurs between noon and 12:30 p.m., when,at times, a line of employees waiting to enter the cafeteriawill extend into the vestibule.Employees often return to Respondent's facility on theirdays off for a number of personal reasons, picking up pay-checks, meeting or visiting with on-duty employees, andpicking up or dropping off personal items. Despite the re-quirements of hospital regulations, off-duty employeessometimes fail to wear their employee identification badgeswhile on the premises.B. Discussion and AnaylsisI. Maintenance of a no-solicitation and distribution ruleIt is well settled that an employer's prohibition againstemployee solicitation on work time and against employeedistribution in work areas at all times is presumptively law-ful. Conversely, prohibitions against nonwork time solicita-tion or distributions on nonwork time and in nonwork areasare unlawful unless justified by business reasons based ondiscipline or other legitimate factors. Republic Aviation Cor-poration v. N.L.R.B., 324 U.S. 793, 797 798 (1945), Stod-dard-Quirk Manufacturing Co., 138 NLRB 615 (1962). Withrespect to hospitals, the Board rule is that, while a hospitalmay lawfully ban employee solicitation and distribution,even during nonworking time in immediate patient careareas-such as patients' rooms, operating rooms, andplaces where patients receive treatment-a ban on that ac-tivity in other areas to which patients and visitors haveaccess is invalid absent a showing by the hospital that sucha ban is necessary to avoid a disruption of patient care. St.John's Hospital and School of Nursing. Inc., 222 NLRB 1150(1976). See, also, Beth Israel Hospital v. N.L. R.B., 437 U.S.483 (1978).At the time of the incident in question, Respondent had apolicy in effect on the subject of"Activities Interfering withService to Patients." The policy stated in part:PurposeIn order to maintain an atomosphere conducive to pa-tient care, to permit uninterrupted services to patientsand to protect the rights of medical center employees,it is essential that activities which may interfere withthe orderly rendering of services be restricted. The pur-pose of this policy is to define activities which are notpermitted on hospital premises.PolicyThe hospital will take appropriate steps at its disposalto prevent disturbances and/or disruptive activitieswhich may interfere with services to patients.Solicitations for any cause or distribution of materialsof any kind is permitted only with express approval ofthe General Director or his designee.+ **This policy applies to all persons connected with themedical center, all visitors and patients.This was Respondent's basis for prohibiting the distributionof union literature in the instant case.Applying the pertinent principles herein, I find that Re-spondent violated Section 8(a)(l) of the Act by maintainingthe above rule. The rule prohibits "solicitations for anycause or distribution of materials of any kind (emphasissupplied)" without the express approval of Respondent. Asstated, the rule applies to both working and nonworking,patient care and nonpatient care, areas. Additionally, itgoverns both the on- and off-duty conduct of employees,and is therefore unlawfully overbroad. St. John's Hospitaland School of Nursing, Inc.. supra. Moreover, the rule isunduly restrictive because it requires the express authoriza-tion of Respondent's administration before solicitations ordistributions may be conducted. As the Board has stated,"Respondent cannot lawfully require an employee to securepermission as a precondition to engage, without fear ofmanagement interference or retaliation, in protected con-certed activities on company property in nonwork areas onthe employees' free time." AMC Air Conditioning Co., 232NLRB 283, 284 (1977).In these circumstances I find that Respondent violatedSection 8(a)(1) of the Act by maintaining an unlawfullyrestrictive no-solicitation and distribution rule.2. Interfering with distribution of literature in thevestibule of the cafeteriaBeth Israel Hospital v. N.L.R.B., supra, involved the le-gality of hospital rule barring solicitations or distributionsin any area to which patients had access. Thus, such activi-ties could be conducted only in certain employee lockerrooms and restrooms. The Court upheld the Board's findingthat the employer had violated the Act by preventing uniondistributions in its cafeteria. In its decision, the Court ap-proved the Board's approach in S. John's Hospital &School of Nursing, Inc., 437 U.S. at 495, that:142 ALBERT EINSTEIN MEDICAL CENTERthe balance should be struck against the prohibition inareas other than immediate patient-care areas such aslounges and cafeterias absent a showing that disrup-tion to patient care would necessarily result if solicita-tion and distribution were permitted in those areas.The Board concluded, on a record devoid of evidencewhich contradicted that assessment, that the possibilityof disruption to patient care in those areas must bedeemed remote.As in Beth Israel. the facts herein support the inferencethat Respondent's blanket prohibition of employee distri-butions of union literature in the vestibule outside the cafe-teria was violative of Section 8(a)(I) of the Act. Here, as inBeth Israel. the use of the area in which the distributiontook place by patients is minimal. No patient care areas arenearby, but ambulatory patients may, on occassion, use thevestibule area. It is unlikely that they use it during thelunch hour, when the instant distribution took place, sincethe cafeteria, which is used exclusively by employees, isaccessible only through the vestibule. More importantly, inorder to go to the vending machine area a patient mustreceive a doctor's permssion to leave his or her room orward. As the Board stated in St. John's Hospital and Schoolof Nursing. Inc., supra, "loin balance, the interests of pa-tients well enough to frequent such areas do not outweighthose of the employees to discuss or solicit union represen-tation." 222 NLRB at 1151. In addition, Respondent's useof the vestibule and the corridor adjoining the vestibule forother types of solicitation activities demonstrates that thearea was thought to be an appropriate one for solicitationsand distributions as a general matter. Thus. appeals to em-ployees to join the blood drive were made in the vestibule-during the lunch hour-and a booth for Respondent's offi-cials to explain employees' benefits was permitted in theadjoining corridor some 6 feet away from the entrance tothe vestibule. Further down the corridor were two em-ployee bulletin boards. Moreover, the vestibule and thecafeteria were natural congregating areas for employeesduring the noon hour when the distributions involvedherein were taking place. There were no other places foremployees to congregate since Respondent has no loungefor employees. The nurses' locker rooms are all locked andemployees have keys and access only to their own lockerrooms. Furthermore, Respondent, director of security testi-fied that distributions by employees were not permittedanywhere except on the public sidewalks surrounding thehospital. Thus, there are no other areas available in thehospital to sufficiently counter balance a prohibition of pro-tected activity in the vestibule to the cafeteria. In these cir-cumstances, the right of employees peacefully to distributeliterature on their own time counterbalances any rights Re-spondent might have in restricting such right based eitheron general property or business interests or the more spe-cific interest in protecting patients from undue interference.Thus, Respondent's blanket proscription against em-ployee distribution of PNA buttons and materials in thevestibule to the employees' cafeteria on August 23. 1978.was violative of Section 8(a)(1) of the Act. See. Beth Israel,supra.Respondent contends that it was not until the secondvisit to the vestibule by the security officials that they knewthat employees were involved in the distribution. Therefore,Respondent contends that the rule N. L R. B. v. The Babcock& Wilcox (Conzpan'. 351 U.S. 105 1956). applies to the dis-tribution. That rule provides that an employer may excludeoutsiders from distributing literature from its property ab-sent special circumstances. I reject Respondent's conten-tion. First of all, the evidence indicates that one employee.Dignetti. was dressed in hospital garb and it should havebeen obvious that she was an employee. There is a conflictin testimony as to whether she was wearing her employeeidentification badge. but it is clear that the security officersdid not initially ask for employee identification. One secu-rity officer had previous contacts with Survetnick. knewher, and introduced her to Goldberg. Thus, it is fair to inferthat the security officials knew that the distributors otherthan Zuback were employees. Moreover, the security offi-cials refused to permit the distribution even after they wereadmittedly told that the distributors were employees. Inany event, interference with employee rights is traditionallymeasured by objective rather than subjective standards.Thus, the prohibition against employee distribution had acoercive effect on the Section 7 rights of the employees,notwithstanding Respondent's good intentions. (T.N.L.R.B. v. Burnup & Sims. nc(.. 379 U.S. 21 (1964).Respondent also argues that PNA distributions had beenand could in the future be made by alternative means andat alternative locations without serious disruption. Al-though ordinarily an inquiry into alternative means of thecommunications is not relevant in assessing employee dis-tribution rights.' even considering such alternatives in thiscase, the restriction of the distribution in the vestibule wasan unreasonable interference with employee rights. Distri-butions were made outside the hospital at exits used b 90percent of the nursing staff and in the nurses' locker rooms.However, this factor does not counterbalance the interfer-ence with employee rights in the prohibition of distributionin the vestibule of the cafeteria which the record shows wasa "natural gathering area" for employees. See Betli IsraelHospital v. N.L.R.B.. supra, 437 U.S. at 505. It was such anatural gathering area that other solicitations and activities.such as blood drives, took place in the vestibule and thenearby corridors. That such other activities took place in ornear the vestibule also shows that Respondent had no fearthat such activity would interfere with the few ambulatorpatients who passed through these areas. Moreover, al-though distributions could be made in the nurses' lockerrooms, the evidence is that nurses did not have access toany locker rooms besides their own. Each floor had a lockerroom a nd they were kept locked. There was no other placein Respondent's facility where union distributions would bepermitted.Respondent also contends that part of the Pulse newslet-ter included a "knowingly baseless charge of racism" thatRespondent was somehow responsible tor the fact that reg-istered nurses were comprised primarily of whites and prac-tical nurses primarily of blacks and, thus, the employeeswho distributed the document lost the protection of theAct. I do not pass on whether distribution of the Pulsenewsletter was unprotected actis ity because ( I Respon-(t'C. Beih Israel. ur,i. 437 .S at 515.143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent's objection to the distribution did not fbocus either onthe newsletter or the allegedly baseless charge, but ratheron the location of the distribution; and (2) Respondent'sblanket prohibition of distributions interfered with the dis-tribution of clearly protected material-the PNA buttonsand literature. Thus. Respondent's prohibition was onewhich broadly interfered with protected activity.'CONCL.USIO NS OF LAW1. By maintaining the overly restrictive no-solicitationand distribution rule set forth in its policy and proceduremanual from June 20, 1977, to the present, Respondent hasviolated Section 8(a)(1) of the Act.2. By prohibiting the distribution by employees of unionliterature and buttons in the vestibule of the employees'cafeteria during the lunch hour on August 23, 1978, Re-spondent violated Section 8(a)(1) of the Act.3. The above violations are unfair labor practices affect-ing commerce within the meaning of Section 2(6) and (7) ofthe Act.TIEF REMII)YHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respondentcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyrecommend the following:ORDER3The Respondent, Albert Einstein Medical Center, its offi-cers, agents, successors and assigns, shall:2 Respondent is not prejudiced from alleging in the future that certainmaterial being distributed is objectionable because the order I shall recom-mend will include a prohibition against interfering only with protected ac-tivity.3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become it find-ings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.I. Cease and desist from:(a) Promulgating or maintaining any rule or regulationprohibiting its employees from soliciting on behalf of anylabor organization on Respondent's premises other than im-mediate patient care areas during nonworking time or pro-hibiting the distribution of union literature, which is pro-tected under the Act, in nonworking and nonpatient careareas during nonworking time.(b) Prohibiting the distribution of union literature, whichis protected under the Act, by employees in the vestibule ofthe employee cafeteria during nonworking time.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which will effec-tuate the policies of the Act:(a) Rescind its rule restricting the areas in which employ-ees may solicit on behalf of a labor organization during theemployees' nonworking time insofar as it applies to otherthan immediate patient care areas, and prohibiting the dis-tribution of union literature, which is protected under theAct, during employees' nonworking time in nonworkingand nonpatient care areas of its operations.(b) Post at its hospital copies of the attached noticemarked "Appendix."4Copies of said notice, on forms pro-vided by the Regional Director for Region 4, after beingduly signed by Respondent's representative, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by Respondent for 60 consecutive days there-after, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 4, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."144